Citation Nr: 9921858	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  98-17 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to May 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO did not find that new 
and material evidence had been submitted to reopen a claim 
for service connection for hearing loss.


FINDINGS OF FACT

1.  In a November 1996 decision, the RO denied service 
connection for hearing loss.  

2.  The evidence received subsequent to November 1996 
regarding a claim for service connection for hearing loss, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The November 1996 decision denying service connection for 
hearing loss is final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the November 1996 
decision is not new and material, and does not serve to 
reopen the veteran's claims for service connection for 
hearing loss.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110,1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In a November 1996 decision, the RO denied service connection 
for hearing loss.    The veteran did not appeal this decision 
and, thus, the November 1996 decision is final.  The question 
presently before the Board is limited to whether the veteran 
has submitted new and material evidence to reopen his 
previously denied claim.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§ 5108, 7104 (West 1991); 38 C.F.R. § 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In this case, as previously discussed, the RO denied service 
connection for hearing loss in a November 1996 decision.  In 
making it's decision, the RO considered evidence such as the 
veteran's service medical records, which show treatment for 
recurrent left external otitis and left otitis media and 
otitis externa in 1970 and 1971.  The veteran's service 
discharge physical examination did not note any ear problems.  
The RO also considered a June 1971 VA medical report of the 
veteran's ear problems, for which he received VA treatment 
while home on leave during service.  The RO also considered a 
report of Audiological Evaluation from December 1995, which 
shows that the veteran has mild high frequency hearing loss 
in the right ear, and moderate high frequency loss in the 
left ear.  The report also included the veteran's reported 
history of repeated noise exposure while working on railroads 
and while in Vietnam.  The RO concluded that the record did 
not show competent medical evidence that veteran's current 
hearing loss originated during his active service in Vietnam.  
The veteran did not appeal the November 1996 RO decision, and 
the decision became final.    

The veteran requested the RO to reopen his claim in March 
1998.  In its May 1998 rating decision, the RO declined to 
reopen the veteran's claim for service connection, based on 
the lack of evidence that the veteran's current hearing loss 
occurred in service, or within one year following service 
discharge.  The veteran disagrees with this RO decision.  
Therefore, the issue presently before the Board is whether 
the additional evidence received into the record since the 
November 1996 RO decision is both new and material in that it 
tends to establish that the veteran has hearing loss that was 
incurred or aggravated during his military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).
  
The evidence received since the November 1996 RO decision 
includes copies of portions of the veteran's service medical 
records, VA audiological and outpatient treatment records 
from April 1997 to December 1997, and the transcript of the 
veteran's February 1999 Travel Board hearing, with a separate 
copy of the veteran's representative's argument from that 
hearing.  The Board finds that while this evidence may be 
considered new, none of it is material to the veteran's claim 
in that none of these records provides any evidence of a 
nexus between the veteran's current hearing loss condition 
and an inservice disease or injury.  

The copies of portions of the veteran's service medical 
records are not new since they were already on record and 
considered in previous RO decisions regarding his service 
connection claims for hearing loss.  

The VA outpatient and audiological records from April to 
December of 1997 are new for the Board's consideration.  
However, the Board does not find them material to the 
veteran's claim.  The records indicate that the veteran 
desired a further hearing test due to his perception that his 
hearing was getting worse.  The records further indicate that 
the veteran complained of prolonged exposure to engine noise 
and gunfire that caused acoustic trauma.  A December 1997 VA 
Examination for Hearing Aid Evaluation Purposes includes air 
conduction results of:	  25, 20, 20, 25 and 35 decibels at 
500, 1000, 2000, 3000 and 4000 hertz, respectively, for the 
right ear; and 25, 35, 45, 50 and 60 decibels for these same 
frequencies for the left ear.  The speech discrimination 
scores using the Maryland CNC Test were 96% for the right ear 
and 92% for the left ear.  The veteran complained of 
increased difficulties communicating due to his hearing 
problems.  The audiologist noted that the results continue to 
show moderate high frequency hearing loss in the left ear, 
and recommended a hearing aid for the left ear.  All of this 
information certainly confirms prior evidence that the 
veteran has definite hearing loss, but does not address the 
key issue of the cause of the hearing loss.  The veteran 
states that the hearing loss is due to acoustic trauma from 
Vietnam service.  However, these VA records due not provide 
the essential nexus evidence from a competent medical 
authority to connect the veteran's current hearing loss to 
his active service.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  
Thus, these records are not material to the veteran's claim.    

The veteran's Travel Board testimony, along with his written 
argument regarding the merits of his claim is new for the 
Board's consideration, but is likewise not material to his 
claim.  During his testimony, the veteran explained about the 
ear problems that he had in service beginning during his 
service in Vietnam.  He stated that he did not have a 
complete physical examination when he processed out of the 
service and, through his representative, offered oral 
evidence to the effect that some medical authorities have 
connected otitis media with loud noises often associated with 
a combat environment.  The Board notes that the veteran also 
testified that his inservice ear pain and problems resolved 
themselves and that he did not notice any extreme hearing 
difficulties at the time of service discharge in May 1972.  
The Board further notes that he stated that he did not seek 
treatment for his hearing condition until 2-3 years ago.  
This evidence is not material to the veteran's claim because 
it does not provide a causal nexus, from a competent medical 
authority, between his current hearing loss condition and an 
inservice injury or disease.  

The veteran and his representative did state during the 
Travel Board hearing that they believed that Dr. Meehan, from 
the VA Medical Center in Asheville, North Carolina, told the 
veteran that his inner ear problems were caused by turbine 
engine noise in service.  However, the record does not 
include any medical evidence from Dr. Meehan, or any other 
competent medical authority that would satisfy the essential 
nexus evidence to reopen the veteran's claim.  The alleged 
statement from the veteran's VA physician in Asheville, 
coming as it does through hearsay statements of the veteran 
and his representative, cannot constitute the medical 
evidence of inservice injury or disease that is necessary for 
a well grounded claim.  The United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court) has held that "[t]he 
connection between what a physician said and the layman's 
account of what [the physician] said, filtered as it was 
through the layman's sensibilities, is simply too attenuated 
an inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See Warren v. 
Brown, 6 Vet. App. 4 (1993)(appellant's statement regarding 
what the doctor told the claimant did not constitute 
competent medical evidence to establish well grounded claim).  
Thus, the veteran's testimony regarding what a doctor may 
have told him is not so significant that it must be 
considered in order to fairly evaluate the veteran's claim.  
The Board finds that this testimony is not material to the 
veteran's claim.               

The Board finds that this new evidence is not material to the 
veteran's case because it does not provide competent evidence 
that his present hearing loss condition was incurred or 
aggravated during his active service.  As none of the 
evidence added to the record since the RO's November 1996 
decision, either by itself or in the context of all the 
evidence, both old and new, provides sufficient evidence of 
an inservice incurred or aggravated injury or disease, the 
Board concludes the additional evidence does not constitute 
new and material evidence sufficient to reopen the claim for 
service connection for bilateral hearing loss.  Therefore, 
the November 1996 decision remains final, and the claim is 
not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its 
September 1998 statement of the case that explained that new 
and material evidence was needed to reopen the claim, and 
also explained what constituted new and material evidence.  
Furthermore, by this decision, the Board informs the veteran 
of the type of new and material evidence needed to reopen his 
claim.  The Board left the record open for 30 days after the 
February 1999 hearing for the submission of medical evidence 
linking the veteran's current hearing loss to either acoustic 
trauma or ear disease during the veteran's active military 
service; however, no such evidence has been received.  


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for bilateral hearing loss.  The 
benefits sought on appeal regarding this claim remain denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

